DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6 – 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 20, 2022.
Applicant’s election without traverse of Invention I (claims 1 – 5) in the reply filed on April 20, 2022 is acknowledged.
Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites the limitation “wherein the selecting a light spot … comprising:” Examiner believes this to be a grammatical error and will interpret the limitation as “wherein the selecting a light spot … comprises:”  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 5 of U.S. Patent No. 11,079,221. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of claims 1 – 6 of the instant Application are taught by claims 1 – 5 of ‘221.
Claims 1 – 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 6 of copending Application No. 16/652,361 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of claims 1 – 6 of the instant Application are taught by claims 1 – 6 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“alignment mechanism” recited in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Due to the invocation of 35 U.S.C. 112(f), “alignment mechanism” will be interpreted so as to comprise ‘a robotic arm having a vacuum chuck or mechanical clamp,’ as taught by the Specification (page 6, lines 22 – 25).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “controlling an alignment mechanism … when an optical module to be aligned generates an image.” It is unclear as to whether Applicant intends the step of ‘an optical module generating an image’ is a required step of the claim, or whether Applicant merely intends a step of ‘controlling an alignment mechanism’ to be performed only if an ‘optical module generates an image,’ wherein the step of the ‘optical module generating an image’ is not necessarily a required step of the claim. For the purposes of this Office Action, Examiner will interpret the limitation as “an optical module to be aligned generates an image, and upon the generation of the image, controlling an alignment mechanism …”
Claim 1 further recites the limitation “collecting light spots of the images generated by an optical module to be aligned sequentially by an image collecting means, each time the alignment mechanism moves” in the second paragraph after the preamble. The limitation is indefinite for several reasons. First, while the claims previously provides antecedent basis for an ‘image,’ there is insufficient antecedent basis for “the images” in the limitation. Secondly, it is unclear as to whether Applicant intends “an optical module” to refer to the ‘optical module’ previously set forth in the claim, or whether Applicant intends “an optical module” to set forth a second ‘optical module,’ separate and independent from the ‘optical module’ previously set forth. It is unclear as to whether Application intends “sequentially” to refer to, and further define, the ‘optical module to be aligned’ (such that the ‘optical module is sequentially aligned’) or whether Applicant intends “sequentially” to refer to, and further define ‘collecting light spots’ (such that the ‘light spots are collected sequentially’). Finally, regarding the recitation of ‘each time the alignment mechanism moves,’ the claim only previously requires the ‘alignment mechanism’ to move once. Therefore, it is unclear as to whether Applicant intends the limitation to require the ‘alignment mechanism’ to move multiple times, or whether Applicant intends the step of ‘collecting light spots’ to occur only during the previously recited movement of the ‘alignment mechanism.’ For the purposes of this Office Action, Examiner will interpret the limitation as “upon the movement of the alignment mechanism, an image collecting means acts to collect light spots of the image generated by the optical module.”
Claim 2 recites the limitation “determining that a first light spot is the light spot with the minimum size, if sizes of a first amount of light spots before the light spot are all larger than the size of the first light spot, and sizes of a second amount of light spots are the first light spot are all smaller than the size of the first light spot.” The limitation is indefinite for several reasons. First, regarding the recitation of ‘a first amount of light spots,’ it is unclear as to whether Applicant intends ‘light spots’ to refer to the ‘light spots’ previously set forth in claim 1, or whether Applicant intends to set forth a second set of ‘light spots’ separate and independent from the ‘light spots’ previously set forth. Secondly, regarding the recitation of ‘a second amount of light spots,’ it is unclear as to whether Applicant intends ‘light spots’ to refer to the ‘light spots’ previously set forth in claim 1, or whether Applicant intends to set forth a second set of ‘light spots’ separate and independent from the ‘light spots’ previously set forth. Furthermore, regarding ‘a first amount of light spots before the first light spot’ and ‘a second amount of light spots after the first light spot,’ it is generally unclear as to how the ‘first and second amount of light spots’ can be ‘before’ or ‘after’ the ‘first light spot.’ Finally, it is unclear as to whether Applicant intends the limitation to require that the ‘first light spot’ is the ‘light spot with the minimum size’ only if ‘sizes of a first amount of light spots before the first light spot are all larger than the size of the first light spot, and sizes of a second amount of light posts after the first light spot are all smaller than the size of the first light spot’ or whether Applicant intends to positively require the ‘sizes of a first amount of light spots before the first light spot are all larger than the size of the first light spot, and sizes of a second amount of light spots after the first light spot are all smaller than the size of the first light spot.’ For the purposes of this Office Action, Examiner will interpret the limitation as “determining that the light spot with the minimum size is a first light spot of the collected light spots if sizes of a first amount of the collected light spots are all larger than the minimum size and sizes of a second amount of the collected light spots are all smaller than the minimum size.”
Claim 3 recites the limitations “a preset step-size” and “a preset direction.” It is unclear as to whether Applicant intends the limitations to refer to the ‘preset step-size’ and ‘preset direction’ previously set forth, or whether Applicant intends the limitations to set forth a second ‘preset step-size’ and ‘preset direction,’ respectively, which are separate and independent from the ‘preset step-size’ and ‘preset direction’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitations so as to refer to the ‘preset step-size’ and ‘preset direction,’ respectively, previously set forth.
Claim 4 recites the limitation “a movement position of the alignment mechanism.” It is unclear as to whether Applicant intends the limitation to refer to the ‘movement position of the alignment position’ previously set forth in claim 1, or whether Applicant intends to set forth a second ‘movement position,’ which is separate and independent from the ‘movement position’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation so as to refer to the ‘movement position’ previously set forth.
Claim 4 further recites the limitation “a light spot of an image generated by the optical module to be aligned at each movement sequentially.” It is unclear as to whether Applicant intends the ‘light spot’ to refer to at least one of the ‘light spots of the image generated by the optical module to be aligned,’ or whether Applicant intends the limitation to set forth another ‘light spot,’ which is separate and independent from the ‘light spots’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation as “at least one light sport of the light spots generated by the optical module.”
Claim 4 further recites the limitation “using the suspicious position as the optimal position, if a size of a light spot collected when the alignment mechanism moves to the suspicious position amount the light spots of images generated by the optical module to be aligned at leach movement has the minimum size.” It is generally unclear as to Applicant’s intent regarding the limitation. Due to the general indefiniteness of the limitation, Examiner is unable to examine the merits of the limitation.

Claim limitation “image collecting means” (recited in claim 1) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. This is because the Specification is devoid of any structure that performed the function (‘image collecting’) of the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyata (U.S. Patent Application Publication Number 2005/0212951).
As to claim 1, Miyata teaches that an optical module to be aligned generates an image (figures 1 and 2, element 11 being the ‘optical module’ and elements S1 – S5 being the ‘image’; page 2, paragraphs 15 – 17), and upon the generation of the image, and controlling an alignment mechanism holding a to-be-assembled lens to move at a preset step-size in a preset direction (figure 2, element 13 being the ‘alignment mechanism’ and element 2 being the ‘lens’; page 2, paragraphs 19 – 20). As explained above, ‘alignment mechanism’ invokes interpretation under 35 U.S.C. 112(f). As such, Miyata teaches that the ‘alignment mechanism’ comprises a robotic arm  having a mechanical clamp (figure 4, element 13a being the ‘robotic arm’ and elements 20 and 21 being the ‘mechanical clamp’; page 3, paragraphs 31 – 33). Miyata further teaches that upon the movement of the alignment mechanism, an image collecting means acts to collect light spots of the image generated by the optical module (figure 1, element 1a being the ‘image collecting means’; page 2, paragraph 15); selecting a light spot with a minimum size from the collected light spots (figure 2a, element S1 being the ‘light spot with a minimum size’; page 2, paragraphs 19 – 21 and 25 – 26), and determining a movement position of the alignment mechanism when the light spot with the minimum size is collected, as an optimal position (figures 1 and 2, elements 13 and S1; page 2, paragraphs 19 – 26); and controlling the alignment mechanism to move to the optimal position to align the to-be-assembled lens (figure 1, elements 13 and 2; page 2, paragraphs 19 – 26).
As to claim 2, Miyata does not teach a first amount of the collected light spots having a size larger than the minimum size (figure 2a, any of elements S2 – S5 being the ‘first amount of the collected light spots’ and element S1 being the ‘light spot with the minimum size).
As to claim 3, Miyata teaches that the controlling an alignment mechanism holding a to-be-assembled lens to move at a preset step-size in a preset direction comprises: controlling the alignment mechanism to move from a head end or a tail end of an assembling area corresponding to the to-be-assembled lens at the preset step-size in the preset direction (figure 3, area surrounding element 13 being the ‘assembling area’; page 2, paragraph 19).
As to claim 4, Miyata teaches that before the determining a movement position of the alignment mechanism, the method further comprises: using the movement position of the alignment mechanism when the light spot with the minimum size is collected as a suspicious position (figures 1 and 2, elements 13 and S1; page 2, paragraphs 19 – 26); controlling the alignment mechanism to move to the suspicious position and a preset amount of movement positions before and after the suspicious position, and collecting, by the image collecting means, at least one light sport of the light spots generated by the optical module (figures 1 and 2, elements 13, 1a, and S1 – S5; page 2, paragraphs 19 – 26).
As to claim 5, Miyata teaches that before the optical module to be aligned generates an image, the method further comprises: controlling the alignment mechanism to plate the to-be-assembled lens at a designated position of a to-be-assembled optical part to obtain an optical module to be aligned (figures 1 and 4, element 22 being the ‘optical part’ and elements 2 and 13; page 3, paragraphs 32 – 33); and controlling a power supply to supply power to an external light source located on an object side of the optical module to be aligned, so that the optical module to be aligned generates images (figures 1 and 4, elements L1 – L5 being the ‘external light source’ and elements 2, 22, and S1 – S5; page 2, paragraphs 20 – 23).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726